Citation Nr: 1032223	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-15 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a compensable evaluation for left varicocele.

2.  Entitlement to service connection for a urinary disability as 
secondary to left varicocele.

3.  Entitlement to service connection for sexual dysfunction as 
secondary to left varicocele.

4.  Entitlement to service connection for a back disability both 
on a direct basis and as secondary to left varicocele.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to June 
1944.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision of the Wilmington, 
Delaware, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied a compensable evaluation for left varicocele 
and denied service connection for urinary disability, back 
disability, and sexual dysfunction.

In August 2009, the Board remanded the claim for additional 
development and adjudicative action.  The case has been returned 
to the Board for further appellate review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Left varicocele is manifested by no symptoms.

2.  The preponderance of the evidence is against a finding that 
the urinary disability is related to or aggravated by the left 
varicocele.

3.  The preponderance of the evidence is against a finding that 
sexual dysfunction is related to or aggravated by the left 
varicocele.

4.  A low back disability clearly and unmistakably both existed 
prior to service and was not aggravated in service.   

5.  The preponderance of the evidence is against a finding that a 
low back disability is related to or aggravated by the left 
varicocele.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left varicocele 
have not been met.  38 U.S.C.A. § 1155, 5103. 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. § 4.115b, Diagnostic Code 7525 
(2009).

2.  A urinary disability is not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.310 (2009).

3.  Sexual dysfunction is not proximately due to, the result of, 
or aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.310.

4.  The presumption of soundness for a low back disability is 
rebutted, and a low back disability was not aggravated during 
service.  38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153 
(West 2002); 38 C.F.R. § 3.303 (2009).

5.  A low back disability is not proximately due to, the result 
of, or aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 As to the claims involving entitlement to service connection, VA 
notified the Veteran in correspondence dated in December 2005 of 
the information and evidence needed to substantiate and complete 
a claim of entitlement to service connection, to include notice 
of what part of that evidence is to be provided by the claimant 
and what part VA will attempt to obtain.  VA did not inform the 
Veteran of how disability evaluations and effective dates are 
assigned; however, in light of the decisions below the Veteran is 
not prejudiced by such.  Specifically, as the Board is denying 
the claims for service connection, any questions as to the 
appropriate disability rating or effective date to be assigned 
are moot.
 
As to the claim for entitlement to a compensable evaluation, in 
the December 2005 letter, the RO stated that the Veteran should 
show evidence that his disability had increased in severity, 
which could be shown by both medical and lay evidence.  
 
VA has fulfilled its duty to assist the claimant, including 
providing the Veteran with an examination in March 2006 and 
obtaining a medical opinion.  

In September 2009, the Board remanded for additional development 
and adjudicative action.  Specifically, the Board found that the 
March 2006 VA examination report failed to address certain 
aspects of the Veteran's claims for service connection and 
remanded to allow the examiner to clarify his opinions.  This was 
accomplished in November 2009.  Thus, the Board finds that there 
has been substantial compliance with its remand.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.  

II.  Analysis

A.  Increased Rating

Service connection for left varicocele was granted by means of a 
July 1944 rating decision and assigned a noncompensable 
evaluation.  In a March 1998 rating decision, the RO granted a 
20 percent evaluation for left varicocele.  In an October 1998 
rating decision, the RO proposed to reduce the Veteran's 
evaluation for left varicocele from 20 percent to noncompensable 
because there was clear and unmistakable error in awarding the 
Veteran a 20 percent evaluation for left varicocele.  
Specifically, VA had rewarded the 20 percent evaluation based on 
urinary symptoms the Veteran was experiencing that caused him to 
wear absorbent materials.  A February 1998 VA examination report 
showed the examiner had attributed the Veteran's urinary symptoms 
to benign prostatic hyperplasia.  In proposing to reduce the 
evaluation, the RO acknowledged that the urinary symptoms were 
not attributable to the service-connected left varicocele.  This 
was the basis for finding that the March 1998 rating decision 
contained clear and unmistakable error .  The reduction was 
accomplished in a December 2000 rating decision.  The Veteran has 
remained at the noncompensable evaluation since that time. 

In August 2005, the Veteran submitted an informal claim for 
increase stating that he wanted an increased rating for his 
service-connected disability.  He noted having urinary 
complaints, such as the urge to urinate.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria set 
forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2009).

The percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, a veteran may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis is 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The RO has rated the Veteran's disability by analogy to 
epididymo-orchitis under Diagnostic Code 7525.  Under that 
Diagnostic Code, it states that the disorder will be rated as a 
urinary tract infection.  38 C.F.R. § 4.115b, Diagnostic Code 
7525.  Such infections that are productive of obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year warrant a noncompensable 
rating.  38 C.F.R. § 4.115a,  Urinary tract infections requiring 
long-term drug therapy, one to two hospitalizations per year, 
and/or requiring intermittent intensive management warrant a 10 
percent disability rating.  Id.  Recurrent, symptomatic 
infections requiring drainage/frequent hospitalization (greater 
than two times per year), and/or requiring continuous intensive 
management warrant a 30 percent rating.  Id.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against a 
compensable evaluation for left varicocele.  The Veteran believes 
that his urinary symptoms are attributable to the service-
connected disability.  In the March 2006 and reiterated in the 
November 2009 VA examination reports, the examiner determined 
that the urinary symptoms were not attributable to the service-
connected left varicocele.  Thus, the urinary symptoms cannot be 
used to award the Veteran a compensable evaluation, since they 
are not due to the left varicocele.  See 38 C.F.R. § 4.115b, 
Diagnostic Code 7525.  

Further supporting the finding that a compensable evaluation is 
not warranted is the examiner stating that while the left 
varicocele is still in existence, it was stable and no surgical 
intervention was needed.  He also noted that the Veteran was not 
receiving any current treatments and that it did not have an 
effect on the Veteran's daily activities.  Such clinical findings 
are evidence against the award of a compensable evaluation on 
some other basis.

Accordingly, entitlement to a compensable evaluation for left 
varicocele is denied.  In view of the denial of entitlement to an 
increased evaluation, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to Hart.  The 
Board considered the doctrine of reasonable doubt, however, as 
the preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Service Connection

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part of 
the original condition.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected disability. 
In such an instance, a veteran may be compensated for the degree 
of disability over and above the degree of disability existing 
prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

Urinary Disability

Initially, the Board notes that the Veteran has not attempted to 
allege that he incurred the urinary disability during service.  
Rather, he has consistently alleged that the urinary symptoms are 
attributable to the service-connected left varicocele.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for urinary disability as secondary to left 
varicocele.  In the March 2006 and November 2009 VA examination 
reports, the examiner stated that a varicocele is an abnormal 
formation of the veins inside the scrotum and is not associated 
with the urinary disability about which the Veteran complains.  
He added that the Veteran was on Lasix, which is a medication for 
heart failure and that such medication produces frequent 
urination.  The examiner stated his opinion was based upon a 
review of medical reference textbooks, appropriate medical 
literature, and his experience with many years of clinical 
practice.  There is no competent evidence to refute this opinion.

While the Veteran is competent to report his urinary symptoms, he 
is not competent to state that such symptoms are attributable to 
the left varicocele, as that requires a medical opinion.

Accordingly, there is no competent evidence that the urinary 
disability has a relationship with the service-connected left 
varicocele including on an aggravated basis.  The preponderance 
of the evidence is against the claim, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55. 



Sexual Dysfunction

The Board notes that the Veteran has not attempted to allege that 
he incurred the sexual dysfunction during service.  Rather, he 
has consistently alleged that the sexual dysfunction is 
attributable to the service-connected left varicocele.

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for sexual dysfunction as secondary to left 
varicocele.  In the March 2006 and November 2009 VA examination 
reports, the examiner stated that erectile dysfunction was not 
related to the left varicocele.  He stated that the Veteran's 
erectile dysfunction was considered to be the result of a 
combination of age, hyperlipidemia, diabetes mellitus, and 
atherosclerosis; thus, non-service-connected disabilities.  He 
specifically concluded, "The service-connected left-sided 
varicocele is not producing the erectile dysfunction."  The 
examiner stated varicocele is an abnormal formation of the veins 
inside the scrotum and is not associated with the erectile 
dysfunction.  He stated his opinion was based upon a review of 
medical reference textbooks, appropriate medical literature, and 
his experience with many years of clinical practice.  There is no 
competent evidence to refute this opinion.

While the Veteran is competent to report the sexual dysfunction 
symptoms he experiences, he is not competent to state that such 
symptom is attributable to the left varicocele, as that requires 
a medical opinion.

Accordingly, there is no competent evidence that the sexual 
dysfunction has a relationship with the service-connected left 
varicocele to include on an aggravated basis.  The preponderance 
of the evidence is against the claim, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55. 

Low back disability

Here, the Veteran has claimed both service incurrence and 
secondary service connection.

As to direct service connection, generally, veterans are presumed 
to have entered service in sound condition as to their health.  
See 38 U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The presumption of sound condition 
provides:

[E]very veteran shall be taken to have been in 
sound condition when examined, accepted, and 
enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance 
and enrollment and was not aggravated by such 
service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2009).

This presumption attaches only where there has been an induction 
examination in which the later complained-of disability was not 
detected.  See Bagby, 1 Vet. App. at 227.

A history of pre-service existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions but will be considered together with all other 
material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone as 
distinguished from accepted medical principles, or on history 
alone without regard to clinical factors pertinent to the basic 
character, origin and development of such injury or disease.  
They should be based on a thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with due 
regard to accepted medical principles pertaining to the history, 
manifestations, clinical course, and character of the particular 
injury or disease or residuals thereof.  38 C.F.R. § 3.304(b)(1).

In Cotant v. Principi, 17 Vet. App. 116 (2003), the Court 
determined that the provisions of 38 U.S.C.A. § 1111 mandate 
that, to rebut the presumption of sound condition, VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or injury 
was not aggravated by service.  See also VAOPGCPREC 3-2003 (July 
16, 2003).  The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by clear and 
unmistakable evidence showing that the disorder existed prior to 
service, and if the government meets this requirement, by showing 
that the condition was not aggravated in service.  Vanerson v. 
West, 12 Vet. App. 254, 258 (1999). 

There is an induction examination which shows that there were no 
musculoskeletal defects.  Thus, the Veteran is entitled to the 
presumption of soundness.  The Board must next determine whether, 
under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the 
presumption of soundness is rebutted by clear and unmistakable 
evidence that a disease or injury existed prior to service and 
was not aggravated.  

The Board has carefully reviewed the evidence of record, and 
finds that a low back disability clearly and unmistakably existed 
prior to entrance into service.  The Veteran was hospitalized in 
June 1944 for psychiatric symptoms.  At that time, he stated he 
had had a "weak" back for many years.  When he filed his 
original claim for service connection in July 1944, he indicated 
he had sustained an injury to his back in 1942, which had 
bothered him from that time and negatively impacted his service 
in the Army.  See item # 18 on application.  The Veteran 
indicated on the application that JW had witnessed a 1942 
accident.  Id. at item # 7(c).  In signing the application, the 
Veteran attested to the truth of such statements.  Id. below item 
# 16.  In 1942, the Veteran had not entered service.

The Board finds that based upon the Veteran's own statements, a 
low back disability clearly and unmistakably existed prior to 
service.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (Court 
concluded as a matter of law that the presumption of soundness 
was rebutted by clear and unmistakable evidence consisting of the 
veteran's own admissions during inservice clinical evaluations of 
a pre-service history of psychiatric problems).  The Board finds 
no reason to question the history the Veteran reported while 
hospitalized in June 1944 or the statements he provided in his 
July 1944 application.  They are in agreement with each other, 
and the Veteran attested to the truth of his statements in the 
July 1944 application.  He also seemed to provide a witness 
regarding the 1942 accident, which lends credence to his 
allegation in the application.

The Board notes that the Veteran has subsequently alleged that he 
injured his back in service and was hospitalized, which 
allegation the Board rejects for two reasons.  One, he made these 
allegations years after his service discharge; specifically, in 
1998, which is more than 50 years following service discharge.  
The statements he made in and immediately after service are 
accorded high probative value, as he made them contemporaneously 
with his service, which type of statements tend to be credible.  
The subsequent change in history is an inconsistent statement 
from the Veteran, which hurts his credibility.  

Two, the Veteran claims he was hospitalized in service.  See 
February 1998 and March 2006 VA examination reports.  However, 
when asked in the application for benefits that he submitted in 
July 1944 of whether he had received any treatment in service and 
to name the facility where he received treatment, the Veteran 
indicated treatment only for nervousness in June 1994.  See item 
# 7.  The service treatment records are entirely consistent with 
that fact.  The Veteran did not report any hospitalization or 
treatment for a low back disorder in service in item # 7, which 
fact the Board finds credible (that he did not receive treatment 
for a low back disorder during service).  His subsequent 
statements in February 1998 and March 2006 are rejected as not 
credible.  At the March 2006 VA examination, the Veteran reported 
having been hospitalized and then having to be put in traction 
due to his claimed in-service back injury.  The Board concludes 
that this story is entirely false and contributes to the Board's 
finding that the Veteran lacks credibility.

Thus, the Veteran's allegations that he injured his back while in 
service are rejected as not credible.

For the reasons described above, the Board finds that the service 
treatment records and the July 1944 application for benefits 
establish clearly and unmistakably that the Veteran had a back 
disability prior to service.  

The question now is whether a low back disability was aggravated 
during service. See VAOPGCPREC 3-2003 (to rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service).

The Board has carefully reviewed the evidence of record and finds 
that the pre-existing low back disability clearly and 
unmistakably was not aggravated during service, as there is no 
evidence of any treatment for a back disorder during the 
Veteran's service.  In fact, at the time the Veteran was 
hospitalized in June 1944, examination of the bones and joints 
revealed normal motion in all joints.  Thus, this is evidence 
against aggravation of a pre-existing low back disability.  In 
the Veteran's July 1944 application, he did not necessarily 
allege that a low back disability was aggravated; rather, he 
alleged that the low back disability continued to bother him in 
service and negatively impacted his ability to serve.  To the 
extent that one would argue that the Veteran's words are an 
allegation of aggravation, the Board finds that the service 
treatment records outweigh his allegations.  Additionally, when 
the Veteran was examined in August 1947, three years later, the 
examiner indicated there were no issues involving articular or 
muscular rheumatism.  The first documentation of the Veteran 
complaining of back pain was in 1998, which is more than 50 years 
following service discharge.  This is further evidence 
establishing that there was no aggravation in service. 

For the reasons stated above, the Board finds that the 
presumption of soundness at entrance is rebutted, and the 
evidence of record clearly and unmistakably shows both that the 
Veteran had a low back disability prior to entering service in 
September 1943 and that a low back disability right knee was not 
aggravated by service. 

To the extent that the VA examiner who examined the Veteran in 
March 2006 and provided an addended medical opinion in November 
2009 attributing the Veteran's low back disability to service, 
the Board rejects this medical opinion, as the examiner clearly 
based his opinion on history reported by the Veteran, which 
history is rejected, as described above.  See Black v. Brown, 
5 Vet. App. 177 (1993) (Board is not bound to accept medical 
opinions based on history supplied by veteran, where history is 
unsupported or based on inaccurate factual premises); see also 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  The 
Board finds as a fact that the Veteran did not injure his low 
back in service, to include any sort of hospitalization.  Because 
the VA examiner's opinion is based upon such fact, his medical 
opinion on this issue is accorded no probative value.

Thus, there is no competent and credible evidence of a 
relationship between a low back disorder and service, and the 
claim is denied on a direct basis.

As to whether service connection is warranted on a secondary 
basis, after having carefully reviewed the evidence of record, 
the Board finds that the preponderance of the evidence is against 
the grant of service connection for a back disability as 
secondary to left varicocele.  In the March 2006 and November 
2009 VA examination reports, the examiner stated that the 
Veteran's back disability was not related to the left varicocele.  
The examiner stated varicocele is an abnormal formation of the 
veins inside the scrotum and is not associated with the back 
disability.  He stated the opinion was based upon a review of 
medical reference textbooks, appropriate medical literature, and 
his experience with many years of clinical practice.  There is no 
competent evidence to refute this opinion.

While the Veteran is competent to report his low back pain and 
other symptoms, he is not competent to state that such symptom is 
attributable to the left varicocele, as that requires a medical 
opinion.

Accordingly, there is no competent evidence that the low back 
disability has a relationship with the service-connected left 
varicocele to include on an aggravated basis.  The preponderance 
of the evidence is against the claim, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to a compensable evaluation for left varicocele is 
denied.

Service connection for a urinary disability as secondary to left 
varicocele is denied.

Service connection for sexual dysfunction as secondary to left 
varicocele is denied.

Service connection for a back disability both on a direct basis 
and as secondary to left varicocele is denied.



______________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


